Clifford F. Brown, J.
In this appeal, this court is presented with the task of determining whether the jury’s answers to the interrogatories are so totally irreconcilable with their general verdict that both cannot stand, and judgment must be entered in conformity with the jury’s special findings notwithstanding the verdict. For the following reasons, we find that no such irreconcilability exists, and the court of appeals erred in overturning the verdict.
In ruling on a motion for judgment notwithstanding the verdict, the court must construe the evidence most strongly in favor of the party against whom the motion is made. Posin v. A.B.C. Motor Court Hotel (1976), 45 Ohio St. 2d 271, 275 [74 O.O.2d 427]. Where the evidence is such' that reasonable minds may derive differing conclusions therefrom, the motion must be denied. Id. The court shall not consider the weight of the evidence or the credibility of the witnesses in determining its ruling on the motion. Id.; McNees v. Cincinnati Street Ry. Co. (1949), 152 Ohio St. 269 [40 O.O. 318]. In short, every effort must be made to uphold the verdict if reasonably possible.
The court of appeals herein ruled that the jury verdict in favor of plaintiff could not possibly be reconciled with the jury’s answers to certain interrogatories without impermissibly stacking an inference upon an inference. Mindful of the principles outlined above, we must now consider whether the verdict can indeed withstand such scrutiny.
The first of the two interrogatories in question asked: “Did the Plaintiff, Motorists Mutual Insurance Company, prove by a preponderance of the evidence that the Township Trustees, or any employee of Hamilton Township, appeared at any time in the Lester Oeder building on the 10th day of January 1980?” The jurors answered “NO.” The second interrogatory reads: “Did the Plaintiff, Motorists Mutual Insurance Company, prove by a preponderance of the evidence that the Township Trustees, or any employee of Hamilton Township, built a fire in the stove located in the Oeder building on January 10, 1980?” The answer was again “NO.”
The court of appeals correctly observed that these answers “unequivocally eliminate the possibilities that the trustees themselves or any of * * * [their] employees built a fire in the stove on January 10, 1980.” The court then reasoned that, in order to reach the verdict that they did, the jury must have found that some other person was in the trustees’ portion of the garage on that day and that this other person started a fire in the stove. Since there was no evidence on either point, direct or circumstantial, the verdict necessarily was based on the impermissible stacking of an inference upon an inference, and the trial court should have granted defendant’s motion for judgment notwithstanding the verdict.
*16We cannot agree with this analysis. Who started the fire in the stove is not a determinative issue in this case. The plaintiffs principal theory in this case is that the defendant trustees negligently maintained the stove by permitting its continued operation despite the presence of a hole in the connecting flue pipe. Having proved such negligent maintenance, there was absolutely no necessity to establish additionally who started a fire in the stove on the day in question, since it was not specifically the stove fire which proximately caused the ensuing conflagration, but rather the maintenance of an unsafe condition in an otherwise safe appliance. Since the interrogatory questioning the jury on whether plaintiff had proved that the defendant trustees or their employees had started a fire in the stove that day was not directed to a determinative issue in this case, their negative response cannot be the basis for overturning the verdict on the grounds of irreconcilable inconsistency. Such a finding was not a necessary predicate to the verdict reached.
There was ample evidence from which the jury could have reasonably found that the stove was the originating point of the fire. Lester Oeder, the first person to arrive at the scene that day, testified that the only fire he observed at that point was in the stove area, and that the combustible materials surrounding the stove were in flames. He testified that he watched the flames hit the roof and spread to the other parts of the garage. There was further testimony that all other potential causes of a fire in that area had been ruled out, including arson, faulty electrical wiring, gas, propane, or oil. These facts, if believed by a jury, could reasonably support an inference that the blaze had originated in the stove. A second, independent inference also arises from this evidence, i.e., that woodburning stoves do not ignite themselves without human intervention. This inference is not based solely on another inference, which is impermissible. Hurt v. Charles J. Rogers Transp. Co. (1955), 164 Ohio St. 329 [58 O.O. 122], paragraph one of the syllabus. It is based on the evidence that the blaze originated in the stove area, and on the reasonable inference drawn therefrom that there must have been a fire in the stove that day, and finally on the sound foundation of common human experience, which tells us that stove fires do not kindle by themselves. Where a jury bases its verdict partly on a reasonable inference drawn from facts in evidence, and partly on an inference drawn both from those same facts and from common human experience, the verdict is not the result of the impermissible stacking of an inference upon an inference.
Viewed in this light, the verdict returned by the jury in favor of plaintiff was not necessarily the result of any impermissible stacking of an inference upon an inference. The jury apparently believed the evidence showing that the conflagration was initially concentrated in the stove area, and that all other potential causes had been eliminated. From this evidence, they could have reasonably drawn an inference that the fire must have originated in the stove itself. The companion inference that *17some person must have ignited the stove that day is grounded further on the independent basis of common knowledge that stoves do not ignite themselves.
The remaining elements necessary to the verdict find solid support in the evidence. Once the existence of a fire in a stove has been established as outlined above, the jury could have reasonably found from the other evidence presented that such a fire caused the resulting blaze by virtue of defendant’s negligent maintenance of the connecting flue pipe, containing a hole through which burning embers fell on the combustible materials surrounding the stove. These findings are legally sufficient to support the verdict reached.
At this juncture, we take the opportunity to remark that the rule forbidding the stacking of an inference upon an inference is disfavored by scholars and many courts. If such a rule were uniformly enforced, “* * * hardly a single trial could be adequately prosecuted.” 1A Wigmore, Evidence (Tillers Rev. 1983) 1106, 1111, Section 41. See, also, United States v. Eustace (C.A. 2, 1970), 423 F. 2d 569, 571. “Today most students of the problem of inference recognize that any single vision about the world or conclusion of fact rests on a multitude of inferences, premises, and beliefs, on a large complex of assumptions, and on a body of implicit or explicit principles by which the human organism perceives, organizes, structures, and understands experience; thus it is generally conceded that it is meaningless to denounce multistaged or cascaded inferences.” (Emphasis sic.) Wigmore, supra, at 1112, fn. 3, Section 41. The rule is now rejected in most federal circuit courts. See Louisell & Mueller, Federal Evidence (1977) 646, 666, Section 94 (referring to the rule as “spurious”). Even those courts that have preserved the rule have commented that it is too frequently misunderstood, or misused as a convenient means of excluding evidence regarded as too remote, speculative or uncertain to be of probative value. See Hurt, supra, at 331-332; Orey v. Mut. Life Ins. Co. (1939), 215 Ind. 305, 309-310, 19 N.E. 2d 547, 548-549. The court of appeals’ opinion below is an example of the rule’s dangerous potential for subverting the fact-finding process and invading the sacred province of the jury. We therefore caution the bench and bar against resorting to this rule too readily and without a sufficient awareness of its pitfalls.
In accordance with the foregoing, the judgment of the court of appeals is hereby reversed, and the jury verdict in favor of plaintiff is reinstated.

Judgment reversed.

Sweeney, Holmes and Douglas, JJ., concur.
Wright, J., concurs in judgment only.
Celebrezze, C.J., and Locher, J., dissent.